Judgment, Supreme Court, New York County (James A. Yates, J.), rendered February 24, 2000, convicting defendant, after a jury trial, of rape in the first and third degrees, sexual abuse in the first degree, and criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 25 years to life, unanimously affirmed.
Defendant having decided, after the resettlement of the voir dire transcript (see 8 AD3d 120 [2004]), not to pursue his claim of reversible error in the court’s denial of his for-cause challenge to a prospective juror, the only issue before us is his claim that the prosecutor’s summation deprived him of a fair trial. We find that the prosecutor’s comments were a fair response to defendant’s attack on the complainant’s motives and credibility (see People v Chavez, 207 AD2d 705, 706 [1994], lv denied 84 *324NY2d 934 [1994]). In any event, the curative instructions given by the trial court both during the prosecutor’s summation and in its charge to the jury effectively eliminated any possible prejudice to defendant (see People v Cantel, 211 AD2d 536, 536 [1995], lv denied 85 NY2d 970 [1995]). Concur—Tom, J.P., Saxe, Ellerin, Marlow and Catterson, JJ.